Citation Nr: 1011854	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  95-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
residuals of head and back injuries.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to a compensable rating for residuals of 
fracture of the left third metacarpal.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In February 2007, the Veteran testified before a Veterans Law 
Judge (VLJ) at a Board hearing at the RO.  The Board remanded 
these claims for additional development in May 2007.  During 
the course of the appeal the VLJ who presided over the 
February 2007 hearing retired.  As the law requires that the 
VLJ who conducts the hearing on appeal must participate in 
any decision made in that appeal pursuant to 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707, the Veteran was given the 
option of having another hearing, which he accepted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran elected to appear before another VLJ of the Board 
at the local regional office in Waco.  Thus, the RO should 
schedule the Veteran for the next available Travel Board 
hearing.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the next 
available Travel Board hearing and ensure 
that proper notice procedures pursuant to 
38 C.F.R. § 20.702 are followed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


